DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the claim set filed on 19 JULY 2021, Claims 1-33 remain withdrawn.  Claims 34-43 are pending are not amended.  Current pending claims are Claims 34-43 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 MAY 2021 was filed after the mailing date of the Non-Final Office Action on 17 MARCH 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 19 JULY 2021, with respect to the objection to the specification and the art rejections have been fully considered and are persuasive.  The objection to the specification and the art rejections has been withdrawn. 
As asserted by the Applicant, the ROTHBERG reference does not at least suggest the ‘undercut region’ of the integrated device.  In the original rejection, the Examiner had asserted that the mention of surface etching during formation of the integrated device would suggest formation of the claimed undercut region, however, as brought up by the Applicant the etching described in the ROTHBERG reference does not apply to the etching of a metal stack to from an undercut 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-25 of copending Application No. 16/580,877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘877 reference are both directed towards an integrated device with all of the same main element, but the instant invention only claims a spacer material, rather than a encapsulating spacer material.  Otherwise, the two application are exactly the same and indistinguishable. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As stated above, the art rejections over ROTHBERG are withdrawn.  However, the double patenting rejection remains as it had not been addressed in the REMARKS filed on 19 JULY 2021. “The
Applicant notes the rejections, but defers substantive response until the reference application is allowed.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797